Filed 12/9/21 P. v. Stevens CA1/3
             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                           DIVISION THREE


THE PEOPLE,
  Plaintiff and Respondent,                               A162531

v.                                                        (City and County of San Francisco
                                                          Super. Ct. No. 226671)
BRYAN STEVENS,
  Defendant and Appellant.


          On November 17, 2016, the San Francisco District Attorney filed
a 17-count information charging defendant Bryan Stevens with various
criminal acts occurring between April 22, 2016 and October 22, 2016.
All the charged offenses arose from several incidents between
defendant and the victim, who lived in separate apartments in the
same complex, culminating in defendant firing a gunshot through the
front door of the victim’s apartment.
          On April 6, 2020, defendant, having waived his rights, pleaded
guilty to the following six offenses: (1) stalking the victim between
April 22, 2016 and October 22, 2016 (Pen. Code,1 § 646.9, subd. (a)); (2
and 3) shooting a firearm through and vandalizing the front door of the



1         All statutory references are to the Penal Code.

                                                           1
victim’s apartment (§§ 264, 594, subd. (b)(2)(A)); and (4, 5, and 6) being
a felon in possession of a firearm (§ 29800, subd. (a)(1)), carrying a
concealed firearm (§ 25400, subd. (a)(2)), and carrying a loaded firearm
in public (§ 25850, subd. (a)(1)). In exchange for his plea, the court
promised that defendant would be sentenced to an aggregate 10-year
sentence, with the understanding defendant would waive any potential
section 654 issues as to any counts and the remaining counts would be
dismissed. Defendant was informed he would be required to pay victim
restitution.
      On May 11, 2020, defendant was sentenced to the promised 10-
year term, with a total credit for time served of 2,638 days. The court
also issued a 10-year criminal protective order for the victim against
defendant. The matter was continued for a hearing to address
defendant’s objections to the victim’s request for restitution in the sum
of $13,135.86.
      At the restitution hearing held on February 17 and April 2, 2021,
the court considered counsels’ arguments and admitted into evidence
the parties’ memoranda and exhibits regarding the victim’s restitution
request. In her written statement, the victim explained that her
claimed expenses were incurred as a result of defendant’s “extreme
stalking” that threatened her personal safety. Specifically, she had to
stay in a hotel and purchase meals “as [her] home residence was
deemed unsafe by SFPD [San Francisco Police Department]” until she
could move, had to move, and had to hire an attorney to secure a “Civil
Restraining Order” against defendant.
      The court awarded the victim restitution in the sum of $9,135.86,
consisting of $1,834.15 for hotel expenses, $807.52 for meal expenses,



                                     2
$6,111.82 for relocation expenses, and $382.37 for miscellaneous
expenses. (People v. Keichler (2005) 129 Cal.App.4th 1039, 1046 [“a
trial court may compensate a victim for any economic loss which is
proved to be the direct result of the defendant’s criminal behavior, even
if not specifically enumerated in the [restitution] statute”].) The court
also awarded the sum of $2,000 for attorney fees incurred in obtaining
a temporary civil harassment restraining order against defendant.
(People v. Kelly (2020) 59 Cal.App.5th 1172, 1180 [“[r]estitution may
include expenses [attorney fees and costs] incurred to protect the crime
victim from the defendant”].) In so ruling, the trial court found the
victim’s claimed expenses were reasonable and related to defendant’s
criminal conduct for which he pleaded guilty, and rejected defendant’s
objections to the sufficiency of the prosecution’s evidence of the victim’s
losses. (People v. Prosser (2007) 157 Cal.App.4th 682, 690 [“ ‘[i]n
determining the amount of restitution, all that is required is that the
trial court “use a rational method that could reasonably be said to make
the victim whole, and may not make an order which is arbitrary or
capricious” ’ ”].)
      Defendant filed a notice of appeal, challenging the April 2, 2021
victim restitution order. Appellate counsel has filed a brief asking us to
independently review the record pursuant to People v. Wende (1979) 25
Cal.3d 436 to determine whether there are any arguable issues on
appeal. Appellate counsel has averred defendant was advised of his
right to file a supplemental brief, but he has not filed such a brief.
Having independently reviewed the record, we conclude there are no
issues that require further briefing and affirm the April 2, 2021 victim
restitution order.



                                     3
                       DISPOSITION
The April 2, 2021 victim restitution order is affirmed.




                              4
                                _________________________
                                Petrou, J.


WE CONCUR:


_________________________
Fujisaki, Acting P.J.


_________________________
Rodriguez, J.




People v. Stevens/A162531


                            5